Title: From George Washington to Henry Laurens, 5 January 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge January 5th 1778.

I yesterday Evening had the honor of your Favor of the 1st Instant with it’s several Inclosures.
The Letter you allude to from the Committee of Congress and Board of War came to hand on Saturday morning; But it does not mention the Regulations adopted for removing the difficulties and failures in the Commissary line. I trust they will be vigorous, or the Army cannot exist. It will never answer to procure Supplies of Cloathing or provision by coercive measures. The small seizures made of the former, a few days ago, in consequence of the most pressing and absolute necessity—When that or to dissolve was the alternative, excited the greatest alarm & uneasiness, even among our best and warmest friends. Such procedures may give a momentary relief, but if repeated will prove of the most pernicious consequence. Besides spreading dissaffection—jealousy & fear in the people, they never fail even in the most Veteran troops, under the most rigid and exact discipline to raise in the Soldiery a disposition to licentiousness—to plunder & Robbery, difficult to suppress afterwards, and which has proved not only ruinous to the Inhabitants, but in many instances to Armies themselves. I regret the occasion that compelled us to the measure the other day, and shall consider it among the greatest of our misfortunes, if we should be under the necessity of practising it again.
I had recieved from the Board of War a Copy of the Resolutions of the 29th Ulto, and published such parts in Orders, as were directed. I shall endeavour as far as possible to carry the intention of Congress into execution respecting the Extra pay, and to prevent any from recieving it, who do not come under their description.
The three packets with Commissions came safe to hand. I have the Honor to be with great respect & Esteem Sir Yr Most Obedt servt

Go: Washington


P.S. I am now under the necessity of keeping several parties from the Army, threshing Grain, that our Supplies may not fail—But this will not do. As to meat, our Stock is trifling, not being sufficient for more than two days, if so long, with the most sparing œconomy.

